
	
		IV
		111th CONGRESS
		1st Session
		H. RES. 495
		IN THE HOUSE OF REPRESENTATIVES
		
			June 2, 2009
			Mr. Poe of Texas (for
			 himself, Mr. Bilirakis,
			 Mr. McCotter,
			 Mr. Inglis,
			 Mr. Rooney,
			 Mr. Cohen,
			 Mr. Burton of Indiana,
			 Ms. Bordallo, and
			 Mr. King of New York) submitted the
			 following resolution; which was referred to the
			 Committee on Armed
			 Services
		
		RESOLUTION
		Recognizing and honoring the Americans
		  troops who gave their lives on D-Day at the Battle of
		  Normandy.
	
	
		Whereas June 6 marks the 65th anniversary of the D-Day
			 landings at Normandy, France;
		Whereas more than 150,000 troops of the Allied forces
			 participated in the Normandy landings;
		Whereas 31,000 Americans stormed the beaches of Normandy
			 on D-Day and more than 6,000 of them gave their lives fighting for the cause of
			 freedom;
		Whereas the average age of American troops fighting in the
			 Battle of Normandy was 20 years old; and
		Whereas the Allied landings on D-Day led to the liberation
			 of France and culminated in the ultimate annihilation of the Nazi empire: Now,
			 therefore, be it
		
	
		That the House of Representatives—
			(1)honors the
			 Americans troops who gave their lives in the Battle of Normandy;
			(2)recognizes the
			 65th anniversary of the D-Day landings at Normandy, France; and
			(3)expresses
			 gratitude to the greatest generation of Americans who fearlessly
			 fought for freedom.
			
